                                    Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 1 of 25 Page ID #:1


                                     KAZEROUNI LAW GROUP, APC
                                1
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                2    ak@kazlg.com
                                     Nick Barthel, Esq. (SBN: 319105)
                                3
                                     nicholas@kazlg.com
                                4    245 Fischer Avenue, Unit D1
                                     Costa Mesa, CA 92626
                                5
                                     Telephone: (800) 400-6808
                                6    Facsimile: (800) 520-5523
                                7
                                     KAZEROUNI LAW GROUP, APC
                                8    Yana Hart, Esq. (SBN: 306499)
                                     yana@kazlg.com
                                9
                                     David James McGlothlin (SBN: 253265)
                               10    david@kazlg.com
                                     2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                     San Diego, CA
    COSTA MESA, CA 92626




                               12

                               13
                                     Attorneys for Plaintiff

                               14                        UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA
                               15
                                      RICHARD BAUMRIND,                             Case No.: 8:20-cv-00645
                               16
                                      Individually and On Behalf of All
                               17     Others Similarly Situated,                    CLASS ACTION COMPLAINT
                                                                                    FOR VIOLATIONS OF:
                               18
                                                                                    1) CONSUMER LEGAL
                               19                  Plaintiff,
                                                                                       REMEDIES ACT, CAL. CIVIL
                               20                                                      CODE §§ 1750, ET SEQ.;
                                                                                    2) FALSE ADVERTISING LAW,
                               21                              v.                      CAL. BUS. & PROF. §§ 17500,
                               22                                                      ET SEQ.;
                                                                                    3) UNFAIR COMPETITION LAW,
                               23     SHREDZ SUPPLEMENTS, LLC,
                                                                                       CAL. BUS. & PROF. §§ 17200,
                               24                                                      ET SEQ.;
                                                                                    4) NEGLIGENT
                               25                  Defendant.                          MISREPRESENTATION; AND
                               26                                                   5) INTENTIONAL
                                                                                       MISREPRESENTATION.
                               27
                               28                                                   [JURY TRIAL DEMANDED]

                                     Case #                                               Baumrind v. Shredz Supplements, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 2 of 25 Page ID #:2



                                 1                                      INTRODUCTION
                                 2    1.   Plaintiff, RICHARD BAUMRIND (“Mr. Baumrind” or “Plaintiff”) brings this
                                 3         Class Action Complaint to challenge the deceptive advertising and business
                                 4         practices of defendant, SHREDZ SUPPLEMENTS, LLC (“Shredz” or
                                 5         “Defendant”) with regard to Defendant’s false and misleading promotion of its
                                 6         consumable collagen product. Based on such false and misleading
                                 7         advertisements, Plaintiff and others similarly situated purchased Defendant’s
                                 8         mislabeled product.
                                 9    2.   Specifically, Plaintiff purchased Defendant’s “Collagen Peptides” (hereinafter
                                10         the “Product”), which is advertised as containing 20% the Daily Value of
                                11         protein within each serving. However, Defendant’s Product is comprised solely
                                12         of “Hydrolyzed beef collagen”.
                                13    3.   According to the Food and Drug Administration’s (“FDA”) testing
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         methodology for protein content and daily value percentage, Hydrolyzed
                                15         Collagen has a Daily Value percentage of zero because it is an incomplete
                                16         protein.
                                17    4.   Defendant does not comply with federal and parallel state regulations regarding
                                18         its protein content and daily value percentage, making the Product’s protein
                                19         content claims false and misleading.
                                20    5.   Plaintiff alleges as follows upon personal knowledge as to Plaintiff’s own acts
                                21         and experiences, and, as to all other matters, upon information and belief,
                                22         including investigation conducted by Plaintiff’s attorneys.
                                23    6.   Defendant’s nationwide sale and advertising of deceptively misbranded
                                24         products constitutes violations of: (1) California’s Consumer Legal Remedies
                                25         Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
                                26         Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3) California’s
                                27         Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; (4)
                                28         negligent misrepresentation; and (5) intentional misrepresentation.

                                      Case #                                2 of 26       Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 3 of 25 Page ID #:3



                                 1    7.   This conduct caused Plaintiffs and others similarly situated damages, and
                                 2         requires restitution and injunctive relief to remedy and prevent further harm.
                                 3    8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                 4         includes all agents, employees, officers, members, directors, heirs, successors,
                                 5         assigns, principals, trustees, sureties, subrogees, representatives and insurers of
                                 6         the named Defendant.
                                 7                                  JURISDICTION AND VENUE
                                 8    9.   This Court has jurisdiction over this matter pursuant to the Class Action
                                 9         Fairness Act (CAFA) because the amount in controversy in this matter exceeds
                                10         $5,000,000.001 as to all putative Class members, inclusive of attorneys’ fees
                                11         and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                12    10. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff
                                13         is a resident and citizen of the State of California, and Defendant is a corporation
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         organized and existing under the laws of the State of New Jersey.
                                15    11. This Court has personal jurisdiction over Defendant because Defendant
                                16         conducts business in the County of Orange. Therefore, Defendant has sufficient
                                17         minimum contacts with this state, and otherwise purposely avails itself of the
                                18         markets in this state through the promotion, sale, and marketing of its products
                                19         in this state, to render the exercise of jurisdiction by this Court permissible under
                                20         traditional notions of fair play and substantial justice.
                                21    12. Venue is proper in the United States District Court for the Central District of
                                22         California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) the
                                23         conduct complained of herein occurred within this judicial district; and, (ii)
                                24
                                25
                                      1
                                       On information and belief, Defendant sells its Products in brick and mortar stores
                                26    and online retailers throughout California. Based upon the advertised price of
                                27    Defendant’s Products and their statewide availability, Plaintiff is informed,
                                      believes, and thereon alleges the class damages exceed the $5,000,000 threshold as
                                28    set by 28 U.S.C. § 1332(d).
                                      Case #                                  3 of 26       Baumrind v. Shredz Supplements, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 4 of 25 Page ID #:4



                                 1         many of the acts and transactions giving rise to this action occurred in this
                                 2         district because:
                                 3                    (a)    Defendant is authorized to conduct business in this district;
                                 4                    (b)    Defendant does substantial business within this district;
                                 5                    (c)    Defendant is subject to personal jurisdiction in this district
                                 6                           because it has availed itself of the laws and markets within this
                                 7                           district; and,
                                 8                    (d)    Defendant’s actions resulting in harm to Plaintiff occurred within
                                 9                    this district.
                                10                                              PARTIES
                                11    13. Plaintiff is a natural person residing in the City of Newport Beach, State of
                                12         California.
                                13    14. Upon information and belief, Defendant is a corporation that is organized and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         exists under the laws of the State of New Jersey, with its principal place of
                                15         business in Newark, New Jersey.
                                16    15. Defendant manufactures and/or distributes various products, including
                                17         purportedly consumable consumer packaged goods and purportedly dietary
                                18         supplements. Defendant conducts extensive business through Internet sales and
                                19         enjoys wide retail distribution at numerous stores within the United States,
                                20         including California.
                                21                                       NATURE OF THE CASE
                                22    16. At all times relevant, Defendant made and continues to make affirmative
                                23         misrepresentations regarding the Product, which it manufactures, markets, and
                                24         sells online through its own website and other retailers.
                                25    17. Defendant advertised, marketed, packaged, and sold its Product to Plaintiff and
                                26         other consumers similarly situated in California with the false representation
                                27         that its Product contains a specific amount of one’s daily value of protein per
                                28         serving.

                                      Case #                                    4 of 26       Baumrind v. Shredz Supplements, LLC
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 5 of 25 Page ID #:5



                                 1    18. Protein is made up of hundreds or thousands of smaller units, called amino
                                 2           acids, which are linked to one another in long chains. The sequence of amino
                                 3           acids determines each protein’s unique structure and its specific function. Not
                                 4           all dietary proteins are the same, as they are made up of different combinations
                                 5           of either essential or non-essential amino acids. A complete protein is one that
                                 6           contains all nine essential amino acids, as opposed to an incomplete protein
                                 7           which is missing one or more essential amino acids.2
                                 8    19. When a manufacturer makes protein claims, such as those on the Product, the
                                 9           FDA mandates that “[t]he percent of the [Daily Reference Value (“DRV”)] is
                                10           required.”3 Moreover, in determining the percent DRV of proteins within a
                                11           product, a manufacturer is required under the Food, Drug, and Cosmetic Act
                                12           (“FDCA”) to test in accordance with the Protein Digestibility Corrected Amino
                                13           Acid Score (PDCAAS).4
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    20. PDCAAS is the preferred method for the measurement of the protein value in
                                15           human nutrition and has been adopted by the Food and Agriculture Organization
                                16           of the United Nations, the World Health Organization, and the FDCA.
                                17    21. The PDCAAS measures protein quality based on human essential amino acid
                                18           requirements and the human body’s ability to digest said amino acids. An amino
                                19           acid is classified as being “essential” if the human body cannot manufacture the
                                20           amino acid itself, but instead relies upon the consumption of the amino acid
                                21           through an individual’s diet. For example, Tryptophan, commonly associated
                                22
                                23    2
                                        Nutrient Facts Label: Protein, U.S. FOOD AND DRUG ADMINISTRATION,
                                      https://www.accessdata.fda.gov/scripts/InteractiveNutritionFactsLabel/factsheets/Protein.pdf
                                24    (last accessed Feb. 5, 2019)
                                25    3
                                        Guidance for Industry: A Food Labeling Guide (7. Nutrition Labeling; Questions G I through
                                26    P8), U.S. FOOD & DRUG ADMINISTRATION,
                                      http://www.fda.gov/Food/GuidanceRegulation/GuidanceDocumentsRegulatorylnformation/Lab
                                27    elingNutrition/ucm064894.htm#declare (last visited September 7, 2016).
                                28    4
                                          21 C.F.R. § 101.9(c)(7).
                                      Case #                                    5 of 26       Baumrind v. Shredz Supplements, LLC
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 6 of 25 Page ID #:6



                                 1         with turkey meat, is an essential amino acid used by the human body to create
                                 2         serotonin, melatonin, and vitamin B6. However, collagen and gelatin lack
                                 3         Tryptophan.
                                 4    22. The test compares protein to a standard amino acid profile and rates the protein
                                 5         a score from 0-1.0. A score of 1.0 indicates maximum amino acid digestibility,
                                 6         and 0.0 means that the protein is not digestible or lacks essential amino acids
                                 7         that provide the human body with the benefits associated with protein.
                                 8         Common protein supplements (whey, casein, and soy) all receive 1.0 scores.
                                 9         Meat and soybeans (0.9), vegetables and other legumes (0.7), and whole wheat
                                10         and peanuts (0.25-0.55) all provide diminished protein digestibility.
                                11    23. To determine %DRV, the total protein grams within a product is first calculated
                                12         by multiplying the PDCAAS score with the proteins per serving. (Protein grams
                                13         = [protein per serving x PDCAAS]). Then, the total of protein by grams is
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         divided by 50, and then multiplying it by 100. (%DRV = [(Protein grams / 50)
                                15         x 100]).
                                16    24. For example, in determining the % DRV of soybeans within a product
                                17         containing 3 grams per serving, the protein grams would be [3g x PDCAAS of
                                18         0.9], which is 2.7. Then [(2.7 protein grams/50) x 100], which results in a %
                                19         DRV of 5.4%.
                                20    25. Therefore, PDCAAS is used to ensure that consumers are informed about the
                                21         actual “quality” of protein within a product, and the amount of essential amino
                                22         acids the consumer is actually receiving from the product.
                                23    26. Defendant advertises on the Product’s label that the Product contains 10g of
                                24         protein per serving contributing to 20% the consumer daily value of protein.
                                25    27. However, collagen, Defendant’s Product’s only ingredient, has a PDCAAS of
                                26         zero because it an incomplete protein, due to its lack of the essential amino acid
                                27         Tryptophan. Assuming the product does have 10 grams of proteins per serving
                                28         as Defendant claims, the total protein grams of the product would be zero (10g

                                      Case #                                 6 of 26       Baumrind v. Shredz Supplements, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 7 of 25 Page ID #:7



                                 1          x PDCAAS of 0). Therefore, the % DRV [(0 protein grams/50) x 100] is also
                                 2          zero. In other words, it is impossible for the Product to have any % DRV since
                                 3          it missing an essential amino acid.
                                 4    28. Defendant has failed to comply with the methods of testing required in sections
                                 5          5.4.1, 7.2.1, and 8.00 in “Protein Quality Evaluation, Report of the Joint
                                 6          FAO/WHO Expert Consultation on Protein Quality Evaluation,” Rome, 1990.
                                 7          21 C.F.R. § 101.9(c)(7)(ii). Defendant did not use these proper factors as
                                 8          referred to in the FDCA. Consequently, Defendant is in violation of 21 C.F.R.
                                 9          § 101.9(c)(7)(ii).
                                10    29. Defendant’s conduct as alleged herein violates several parallel California laws,
                                11          as more fully set forth herein.
                                12                                   FACTUAL ALLEGATIONS
                                13    30. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          this Complaint as though fully stated herein.
                                15    31. On or about December 21, 2019, Plaintiff purchased Defendant’s “Collagen
                                16          Peptides” for $49.62 after taxes and shipping from Defendant’s website.
                                17    32. Defendant manufactures, markets, and sells the Product online through its own
                                18          website and other retailers, which it advertises on the Product label and related
                                19          advertising materials as containing 20% the consumer’s daily value of protein
                                20          per serving.
                                21    ///
                                22    ///
                                23    ///
                                24    ///
                                25    ///
                                26    ///
                                27    ///
                                28    ///

                                      Case #                                  7 of 26       Baumrind v. Shredz Supplements, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 8 of 25 Page ID #:8



                                 1    33. The following label (or one substantially similar) is presented to consumers and
                                 2         was attached to the Product purchased by Plaintiff:
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    34. At the time Plaintiff purchased Defendant’s Product, Plaintiff believed and
                                15         relied upon the representations made on Defendant’s Product’s label and
                                16         packaging concerning the amount of protein per serving, and reasonably
                                17         believed the Product would this amount of protein per serving upon
                                18         consumption of the Product.
                                19    35. On information and belief, Defendant’s Product’s label, packaging, and
                                20         advertising materials are prepared and/or approved by Defendant and/or its
                                21         agents.
                                22    36. Plaintiff reasonably believed that Defendant’s Product would provide the
                                23         advertised benefits regarding the Product’s protein.
                                24    37. Defendant’s Product lacks a key essential amino acid for the human body. Thus,
                                25         the Product is incapable of providing the benefits as advertised.
                                26    38. Defendant knew, or in the exercise of reasonable care, should have known that
                                27         its Product’s label and advertising materials were misleading or false.
                                28

                                      Case #                                 8 of 26       Baumrind v. Shredz Supplements, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 9 of 25 Page ID #:9



                                 1    39. As a consequence of Defendant’s unfair and deceptive advertising and
                                 2         manufacturing practices, Plaintiff and other consumers similarly situated
                                 3         purchased and overpaid for Defendant’s Product under the false impression that
                                 4         the Product contained the advertised daily value of protein per serving.
                                 5    40. Plaintiff and other consumers similarly situated in California purchased and
                                 6         overpaid for Defendant’s Product under the false impression that the Product
                                 7         would provide the health benefits associated with the use of a product that
                                 8         contained all nine essential amino acids; however, the Product could not provide
                                 9         these advertised benefits as it lacked a key essential amino acid.
                                10    41. If Plaintiff had been aware that the Product did not contain 20% the daily value
                                11         of protein, Plaintiff would have paid less for it, or would have purchased a
                                12         different product.     In other words, Plaintiff would not have purchased
                                13         Defendant’s Product but for the representations on the Product’s label and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         related advertising.
                                15    42. Plaintiff and others similarly situated were exposed to and relied upon the same
                                16         material misrepresentations made on Defendant’s Product label and website,
                                17         where Defendant sold, and currently sells, its Product to consumers throughout
                                18         the State of California.
                                19    43. As a result of Defendant’s false and misleading statements and failure to
                                20         disclose (or adequately disclose), Plaintiff and others similarly situated
                                21         consumers purchased thousands, if not tens or hundreds of thousands, of units
                                22         of Defendant’s Product, and have suffered, and continue to suffer, injury in fact
                                23         through the loss of money and/or property.
                                24    44. Even if Defendant’s actions were in compliance with the FDCA, Plaintiff’s
                                25         claim does not seek to challenge the Product’s formal name and labeling in areas
                                26         where the FDA has promulgated regulations. Plaintiff’s claim is, instead,
                                27         predicated on the fact that the labeling and associated advertising is misleading
                                28         and deceptive. Indeed, compliance with the minimum requirements is

                                      Case #                                   9 of 26       Baumrind v. Shredz Supplements, LLC
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 10 of 25 Page ID #:10



                                 1        necessary, but it is not sufficient to determine whether a product’s label is false
                                 2        and misleading, and simply does not provide a shield from liability. See e.g.,
                                 3        Wyeth v. Levine, 129 S. Ct 1187, 1202 (2009).
                                 4   45. This action seeks, among other things, equitable and injunctive relief, restitution
                                 5        of all amounts illegally obtained, and disgorgement of any and all ill-gotten
                                 6        gains as a result of the misconduct alleged herein.
                                 7                               CLASS ACTION ALLEGATIONS
                                 8   46. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 9        this Complaint as though fully stated herein.
                                10   47. Plaintiff brings this action collectively and on behalf of all others similarly
                                11        situated against Defendant, pursuant to Federal Rules of Civil Procedure 23(a)
                                12        and (b)(3) and/or (b)(2).
                                13   48. Subject to additional information obtained through further investigation and/or
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        discovery, the proposed class (the “Class”) consists of:
                                15              All persons within the State of California who purchased the
                                16              Product, within the four years prior to the filing of this
                                                Complaint.
                                17
                                     49. Excluded from the Class is Defendant and any of its officers, directors, and
                                18
                                          employees, or anyone who purchased Defendant’s Product for the purpose of
                                19
                                          resale. Plaintiff reserves the right to modify or amend the Class definition before
                                20
                                          the Court determines whether certification is appropriate.
                                21
                                     50. The “Class Period” means four years prior to the filing of the Complaint in this
                                22
                                          action.
                                23
                                     51. Ascertainability. The members of the Class are readily ascertainable from
                                24
                                          Defendant’s records and/or Defendant’s agent’s records of retail and online
                                25
                                          sales, as well as through public notice.
                                26
                                     52. Numerosity. The members of the Class are so numerous that their individual
                                27
                                          joinder is impracticable. Plaintiff is informed and believes that the Product is a
                                28

                                     Case #                                    10 of 26      Baumrind v. Shredz Supplements, LLC
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 11 of 25 Page ID #:11



                                 1        top-selling product, as it is currently sold out on Defendant’s website, and on
                                 2        that basis, Plaintiff alleges that the putative Class consists of hundreds, if not
                                 3        thousands of members.
                                 4   53. Existence and Predominance of Common Questions of Law and Fact.
                                 5        Common questions of law and fact exist as to all members of the Class and
                                 6        predominate over any questions affecting only individual Class members. All
                                 7        members of the Class have been subject to the same conduct and their claims
                                 8        are based on the same standardized marketing, advertisements and promotions.
                                 9        The common legal and factual questions include, but are not limited to, the
                                10        following:
                                11             a.   Whether the Product as manufactured contains all key essential amino
                                12                  acids;
                                13             b.   Whether the Product actually contains the advertised 20% daily value
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                  of protein per serving, in a digestible and absorbable form;
                                15             c.   Whether Defendant’s claims and representations, as alleged herein,
                                16                  are untrue, misleading, and/or reasonably likely to deceive the
                                17                  average consumer;
                                18             d.   Whether Defendant’s conduct violates California Civil Code §§ 1750,
                                19                  et seq.;
                                20             e.   Whether Defendant’s advertising is false, untrue, or misleading
                                21                  within the meaning of California Business & Professions Code §§
                                22                  17500, et seq.;
                                23             f.   Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act
                                24                  or practice within the meaning of California Business & Professions
                                25                  Code §§ 17200, et seq.;
                                26             g.   Whether Defendant’s advertising is unfair, deceptive, untrue or
                                27                  misleading within the meaning of California Business & Professions
                                28                  Code §§ 17200, et seq.;

                                     Case #                                 11 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 12 of 25 Page ID #:12



                                 1             h.   Whether Defendant acted negligently or intentionally in making the
                                 2                  misrepresentations contained on the Product’s label and Defendant’s
                                 3                  website;
                                 4             i.   Whether Defendant, through its conduct, received money that, in
                                 5                  equity and good conscience, belongs to Plaintiff and members of the
                                 6                  Class;
                                 7             j.   Whether Plaintiff and the putative Class members are entitled to
                                 8                  equitable relief, including but not limited to restitution and/or
                                 9                  disgorgement of ill-gotten gains; and
                                10             k.   Whether Plaintiff and the putative Class members are entitled to
                                11                  injunctive relief as sought herein.
                                12   54. Typicality. Plaintiff’s claims are typical of the claims of the members of the
                                13        Class in that Plaintiff is a member of the Class that Plaintiff seeks to represent.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Similar to members of the putative Class, Plaintiff purchased the Product after
                                15        exposure to the same material misrepresentations and/or omissions appearing
                                16        on the Product’s label. Plaintiff also received a Product that does not contain
                                17        key essential amino acids, and thus does not contain 20% the daily value of
                                18        protein as advertised. Plaintiff is advancing the same claims and legal theories
                                19        on behalf of himself and all absent members of the Class. Defendant has no
                                20        defenses unique to the Plaintiff.
                                21   55. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                22        interests of the members of the putative Class. Plaintiff has retained counsel
                                23        experienced in consumer protection law, including class actions, and
                                24        specifically, false and deceptive advertising. Plaintiff has no adverse or
                                25        antagonistic interest to those in the Class and will fairly and adequately protect
                                26        the interests of the Class. Plaintiff’s attorneys are aware of no interests adverse
                                27        or antagonistic to those of Plaintiff and proposed Class.
                                28

                                     Case #                                 12 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 13 of 25 Page ID #:13



                                 1   56. Superiority. A class action is superior to all other available means for the fair
                                 2        and efficient adjudication of this controversy. Individualized litigation would
                                 3        create the danger of inconsistent and/or contradictory judgments arising from
                                 4        the same set of facts. Individualized litigation would also increase the delay and
                                 5        expense to all parties and the court system. The damages or other financial
                                 6        detriment suffered by individual Class members may be relatively small
                                 7        compared to the burden and expense that would be entailed by individual
                                 8        litigation of the claims against the Defendant. The injury suffered by each
                                 9        individual member of the proposed class is relatively small in comparison to the
                                10        burden and expense of individual prosecution of the complex and extensive
                                11        litigation necessitated by Defendant’s conduct. It would be virtually impossible
                                12        for members of the proposed Class to individually redress effectively the
                                13        wrongs to them. Even if the members of the proposed Class could afford such
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        litigation, the court system could not. Individualized litigation of the complex
                                15        legal and factual issues of such a case increases the delay and expense to all
                                16        parties, including the court. By contrast, the class action device presents far
                                17        fewer management difficulties, and provides the benefits of single adjudication,
                                18        economy of scale, and comprehensive supervision by a single court. Therefore,
                                19        a class action is maintainable pursuant to California Code of Civil Procedure §
                                20        382.
                                21   57. Unless the Class is certified, Defendant will retain monies received as a result
                                22        of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                23        wide injunction is issued, Defendant will also likely continue to, or allow its
                                24        resellers to, advertise, market, promote, and sell the Class Product in an
                                25        unlawful and misleading manner, and members of the Class will continue to be
                                26        misled, harmed, and denied their rights under California law.
                                27   58. Further, Defendant has acted or refused to act on grounds that are generally
                                28        applicable to the class so that declaratory and injunctive relief is appropriate to

                                     Case #                                 13 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 14 of 25 Page ID #:14



                                 1        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                 2        Civ. P. 23(b)(2).
                                 3
                                                               FIRST CAUSE OF ACTION FOR
                                 4            VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                                              CAL. CIV. CODE §§ 1750, ET SEQ.
                                 5
                                     59. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 6
                                          this Complaint as though fully stated herein.
                                 7
                                     60. California Civil Code Section 1750, et seq., entitled the Consumers Legal
                                 8
                                          Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
                                 9
                                          practices in a “transaction” relating to the sale of “goods” or “services” to a
                                10
                                          “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
                                11
                                          in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
                                12
                                13                 Construed liberally and applied to promote its underlying
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                   purposes, which are to protect consumers against unfair
     COSTA MESA, CA 92626




                                14                 and deceptive business practices and to provide efficient
                                                   and economical procedures to secure such protection.
                                15
                                     61. Defendant’s Product constitutes a “good” as defined pursuant to Civil Code
                                16
                                          Section 1761(a).
                                17
                                     62. Plaintiff and the putative Class members are each a “consumer” as defined
                                18
                                          pursuant to Civil Code Section 1761(d).
                                19
                                     63. Plaintiff and each of the putative Class members’ purchase of Defendant’s
                                20
                                          Product constitutes a “transaction” as defined pursuant to Civil Code Section
                                21
                                          1761(e).
                                22
                                     64. Civil Code Section 1770(a)(2), (5), (7) and (9) provide that:
                                23
                                24                 The following unfair methods of competition and unfair or
                                                   deceptive acts or practices undertaken by any person in a
                                25                 transaction intended to result or which results in the sale
                                                   or lease of goods or services to any consumer are
                                26                 unlawful:
                                27
                                                   (2) [m]isrepresenting the source, sponsorship, approval, or
                                28                 certification of goods or services;

                                     Case #                                 14 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 15 of 25 Page ID #:15



                                 1                (5) [r]epresenting that goods or services have sponsorship,
                                 2                approval, characteristics, ingredients, uses, benefits, or
                                                  quantities which they do not have . . .;
                                 3
                                                  (7) [r]epresenting that goods or services are of a particular
                                 4                standard, quality, or grade . . . if they are of another; [and]
                                 5                (9) [a]dvertising goods or services with intent not to sell
                                 6                them as advertised.”
                                 7   65. Defendant violated Civil Code Section 1770(a)(2), (5), (7) and (9) by marketing
                                 8        and representing its Product as assisting in muscle recovery and containing 20%
                                 9        a consumer’s daily value of protein, when, in fact, the Product is missing
                                10        essential amino acids.
                                11   66. Defendant’s Product does not contain the key essential amino acid Tryptophan,
                                12        and thus, provides none of the body’s daily value of protein.
                                13
KAZEROUNI LAW GROUP, APC




                                     67. On information and belief, Defendant’s violations of the CLRA, as set forth
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        herein, were done with awareness of the fact that the conduct alleged was
                                15        wrongful and was motivated solely by Defendant’s self-interest, monetary gain,
                                16        and increased profit. Plaintiff further alleges that Defendant committed these
                                17        acts knowing the harm that would result to Plaintiff and Defendant engaged in
                                18        such unfair and deceptive conduct notwithstanding such knowledge.
                                19   68. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
                                20        Defendant as a result of Defendant’s false representations set forth on
                                21        Defendant’s actual Product label.
                                22   69. As a direct and proximate result of Defendant’s violations of the CLRA,
                                23        Plaintiff and members of the putative Class are entitled to a declaration that
                                24        Defendant violated the Consumer Legal Remedies Act.
                                25   70. As of the filing of this Complaint, Defendant has not complied with Plaintiff’s
                                26        demand letter pursuant to California Civil Code § 1782, which mailed via
                                27        certified mail to Defendant on or about January 24, 2020.
                                28

                                     Case #                                 15 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 16 of 25 Page ID #:16



                                 1   71. Attached hereto as Exhibit A is the affidavit of Plaintiff pursuant to Cal. Civ.
                                 2        Code § 1780(d).
                                 3   72. Plaintiff and the putative Class are also entitled to, and seek, injunctive relief
                                 4        prohibiting such conduct in the future and to recover money damages.
                                 5
                                                             SECOND CAUSE OF ACTION FOR
                                 6
                                              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                 7                        BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 8   73. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 9        this Complaint as though fully stated herein.
                                10   74. Plaintiff and Defendant are both “person[s]” as defined by California Business
                                11        & Professions Code § 17506.
                                12   75. California Business & Professions Code § 17535 authorizes a private right of
                                13
KAZEROUNI LAW GROUP, APC




                                          action on both an individual and representative basis.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   76. Defendant states that its Product contains a certain amount of a consumer’s daily
                                15        value of protein, when, in fact, the Product lacks a key essential amino acid, and
                                16        thus does not provide the advertised benefits.
                                17   77. These misrepresentations, acts, and non-disclosures by Defendant constitute
                                18        false and misleading advertising in violation of Business & Professions Code
                                19        §§ 17500, et seq.
                                20   78. At all times relevant, Defendant’s advertising and promotion of its Product was,
                                21        and is, untrue, misleading, and likely to deceive the reasonable consumer and
                                22        the public. In fact, Defendant did deceive Plaintiff and the putative Class
                                23        members by representing that its Product contains a 20% the daily value of
                                24        protein per serving, when Defendant knew that collagen does not contain any
                                25        essential amino acids and thus could not provide any percentage of a consumer’s
                                26        daily value of protein per serving.
                                27   79. Defendant engaged in the false and/or misleading advertising and marketing of
                                28        its Product, as alleged herein, with the intent to directly or indirectly induce
                                     Case #                                 16 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 17 of 25 Page ID #:17



                                 1        consumers to purchase its Product, which Defendant knew, or had reason to
                                 2        know, did not contain the advertised percent daily value of protein per serving.
                                 3   80. Because Defendant knew or should have known that the representations and/or
                                 4        omissions alleged herein were untrue or misleading, Defendant acted in
                                 5        violation of California Business & Professions Code §§ 17500, et seq.
                                 6   81. Had Defendant truthfully advertised that its Product did not contain the
                                 7        advertised percent daily value of protein and did not assist in muscle recovery,
                                 8        Plaintiff and the putative Class members would not have purchased the Product,
                                 9        would have paid less for the Product, or would have purchased a different
                                10        product from another manufacturer.
                                11   82. This false and misleading advertising of the Product by Defendant presents a
                                12        continuing threat to consumers, as such conduct is ongoing to this day.
                                13   83. As a direct and proximate result of the aforementioned acts and omissions by
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Defendant, Defendant received and continues to hold monies rightfully
                                15        belonging to Plaintiff and the putative Class members, who were led to purchase
                                16        Defendant’s Product during the Class Period.
                                17
                                                              THIRD CAUSE OF ACTION FOR
                                18
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                19                         BUS. & PROF. CODE §§ 17200, ET SEQ.
                                20   84. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                21        this Complaint as though fully stated herein.
                                22   85. Plaintiff and Defendant are each a “person” as defined by California Business
                                23        & Professions Code § 17201. California Business & Professions Code § 17204
                                24        authorizes a private right of action on both an individual and representative
                                25        basis.
                                26   86. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                27        encompassing several types of business “wrongs,” including: (1) an “unlawful”
                                28        business act or practice, (2) an “unfair” business act or practice, (3) a
                                     Case #                                17 of 26      Baumrind v. Shredz Supplements, LLC
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 18 of 25 Page ID #:18



                                 1        “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                 2        misleading advertising.”       The definitions in § 17200 are drafted in the
                                 3        disjunctive, meaning that each of these “wrongs” operates independently from
                                 4        the others.
                                 5   87. By and through Defendant’s conduct alleged in further detail above and herein,
                                 6        Defendant engaged in conduct which constitutes unlawful, unfair, and/or
                                 7        fraudulent business practices, and unfair, deceptive, untrue or misleading
                                 8        advertising, as prohibited by California’s UCL.
                                 9                                   A. “UNLAWFUL” PRONG
                                10   88. Beginning at a date currently unknown and continuing to the time of the filing
                                11        of this Complaint, Defendant has committed acts of unfair competition,
                                12        including those described above, by engaging in a pattern of “unlawful”
                                13        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        by marketing, manufacturing, and distributing Defendant’s Product in violation
                                15        of California’s Consumers Legal Remedies Act, Civil Code § 1759, et seq. and
                                16        California’s False Advertising Law, Business & Professions Code §§ 17500, et
                                17        seq., as alleged herein.
                                18   89. Defendant further violated California’s Health & Safety Code § 110660, which
                                19        states that “any food is misbranded if its labeling is false or misleading in any
                                20        particular.” Section 110660 is a part of California's Sherman Food, Drug and
                                21        Cosmetic law, California Health & Safety Code § 109875 (the “Sherman law”).
                                22   90. Claims under state law based on the deceptive labeling of a food product is
                                23        expressly permitted when the statute to be enforced imposes legal obligations
                                24        identical to that of the Federal Food, Drug, and Cosmetic Act (“FDCA”),
                                25        including FDA regulations concerning naming and labeling food products. See
                                26        e.g., In re Farm Raised Salmon Cases, 22 Cal. 4th 1077, 1094-95 (2008).
                                27        Plaintiff’s claim that Defendant violated the FAL by labeling its Product in a
                                28        false or misleading way imposes legal obligations identical to 21 U.S.C. §

                                     Case #                                   18 of 26      Baumrind v. Shredz Supplements, LLC
                                                                     CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 19 of 25 Page ID #:19



                                 1        343(a) of the FDCA, which states that, “a food shall be deemed to be
                                 2        misbranded . . . [i]f (1) its labeling is false or misleading in any particular[.]”
                                 3        Further, section 343(a) of the FDCA is not subject to the express preemption
                                 4        provision set forth in 21 U.S.C. § 343-1 of the FDCA.
                                 5   91. Defendant violated the above-referenced statutes by falsely representing that its
                                 6        Product contains a 20% a consumer’s Daily Value of protein, when in fact the
                                 7        product contained 0% a consumer’s Daily Value of protein.
                                 8   92. By advertising, promoting, manufacturing, and selling its Product in violation
                                 9        of those California laws, Defendant engaged in a pattern of “unlawful” business
                                10        practices within the meaning of California’s UCL.
                                11                                   B. “UNFAIR” PRONG
                                12   93. Beginning at a date currently unknown and continuing to the time of the filing
                                13        of this Complaint, Defendant has committed acts of unfair competition as
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        prohibited by Bus. & Prof. Code §§ 17200, et seq.
                                15   94. Had Plaintiff and the putative class members been informed that Defendant’s
                                16        Product did not in fact contain the percent daily value of protein as advertised,
                                17        they would not have purchased the Product, would have paid less for it, or would
                                18        have purchased a different product. In other words, Defendant earned the
                                19        business of Plaintiff and the putative Class members by using deceptive
                                20        advertising, which placed competitors at a disadvantage. Furthermore, Plaintiff
                                21        and the putative Class members were harmed in that they paid a price premium
                                22        for the Product.
                                23                                C. “FRAUDULENT” PRONG
                                24   95. Beginning at a date currently unknown and continuing to the time of the filing
                                25        of this Complaint, Defendant engaged in acts of unfair competition, including
                                26        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                27        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                28        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its

                                     Case #                                 19 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 20 of 25 Page ID #:20



                                 1        Product as containing, and maintaining, a specified amount of daily value
                                 2        percentage of protein per serving, when, in fact, the Product does not contain or
                                 3        maintain the advertised amount, as it becomes unstable upon opening and
                                 4        degrades over time.
                                 5   96. Plaintiff reserves the right to allege further conduct that constitutes other
                                 6        fraudulent business acts or practices. Such conduct is ongoing and continues to
                                 7        this date.
                                 8
                                        D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                 9
                                     97. Defendant’s advertising is unfair, deceptive, untrue, and/or misleading within
                                10
                                          the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                11
                                          to believe that Defendant’s Product contains a certain daily value percentage of
                                12
                                          protein, when, in fact, the Product does not contain the advertised daily value
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                          percentage of protein and the Product lacks key essential amino acids, as alleged
     COSTA MESA, CA 92626




                                14
                                          herein. As a consequence of this, the Product would need to be supplemented
                                15
                                          with other products to make the complete proteins needed for the benefits
                                16
                                          advertised.
                                17
                                     98. Plaintiff and other such reasonable consumers are likely to be, and were,
                                18
                                          deceived and misled by Defendant’s advertising of its Product, as containing a
                                19
                                          specific amount of daily value of protein.
                                20
                                     99. As a direct and proximate result of Defendant’s unlawful, unfair, and fraudulent
                                21
                                          conduct described herein, Defendant received and continues to receive an unfair
                                22
                                          competitive advantage and unearned commercial benefits at the expense of its
                                23
                                          competitors and the public, who unwittingly provided money to Defendant
                                24
                                          based on Defendant’s misleading representations.
                                25
                                     100. Plaintiff and the putative Class members suffered an injury in fact because
                                26
                                          Plaintiff’s money was taken by Defendant as a result of Defendant’s false
                                27
                                          representations as set forth on the Product label.
                                28

                                     Case #                                 20 of 26      Baumrind v. Shredz Supplements, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 21 of 25 Page ID #:21



                                 1   101. Such acts and omissions by Defendant are unlawful and/or unfair and/or
                                 2        fraudulent, and constitute multiple violations of California’s UCL. Plaintiff
                                 3        reserves the right to identify additional violations by Defendant as may be
                                 4        established through discovery.
                                 5   102. In prosecuting this action for the enforcement of important rights affecting the
                                 6        public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
                                 7        available to a prevailing plaintiff in a class action such as this.
                                 8                                FOURTH CAUSE OF ACTION
                                 9                             NEGLIGENT MISREPRESENTATION

                                10   103. Plaintiff repeats, re-alleges, and incorporates by reference the above allegations
                                11        as if fully stated herein.
                                12   104. Beginning at a date currently unknown and continuing to the time of the filing
                                13
KAZEROUNI LAW GROUP, APC




                                          of this Complaint, Defendant represented to Plaintiff and others similarly
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        situated, through product packaging and advertising materials, that Defendant’s
                                15        Product contains a certain percentage of the consumer’s daily value of protein.
                                16   105. Defendant made these representations knowing, or having reason to know, that
                                17        its Product lacked key essential amino acids and thus was an incomplete protein.
                                18   106. Defendant acted with the intent to induce the public, including Plaintiff and
                                19        putative Class members, to purchase Defendant’s Product.
                                20   107. Plaintiff and the putative Class members saw, believed, and relied upon
                                21        Defendant’s representations in making the decision to purchase Defendant’s
                                22        Product.
                                23   108. At all times relevant, Defendant knew or should have known that such
                                24        representations were untrue, and Defendant had no reasonable basis for
                                25        believing the representations to be true.
                                26   109. As a proximate result of Defendant’s negligent misrepresentations, Plaintiff and
                                27        other consumers similarly situated were induced to purchase, purchase more of,
                                28

                                     Case #                                     21 of 26      Baumrind v. Shredz Supplements, LLC
                                                                       CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 22 of 25 Page ID #:22



                                 1        or pay more for Defendant’s Product due to the unlawful acts of Defendant, in
                                 2        an amount to be determined at trial, during the Class Period.
                                 3                                 FIFTH CAUSE OF ACTION
                                 4                             INTENTIONAL MISREPRESENTATION

                                 5   110. Plaintiff repeats, re-alleges, and incorporates herein by reference the above
                                 6        allegations as if fully stated herein.
                                 7   111. Beginning at a date currently unknown and continuing to the time of the filing
                                 8        of this Complaint, Defendant intentionally represented to Plaintiff and others
                                 9        similarly situated, through product packaging and advertising materials, that
                                10        Defendant’s Product contained a certain daily value percentage of protein.
                                11   112. Defendant acted intentionally by willfully and purposefully printing a specific
                                12        “daily value” of protein on the Supplement Facts panel of Defendant’s Product.
                                13
KAZEROUNI LAW GROUP, APC




                                     113. Because the Product lacks a key essential amino acid, the product is an
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        incomplete protein of lesser value. Therefore, the protein that is within the
                                15        Product does not have the benefits that Defendant advertises.
                                16   114. Defendant knew or had reason to know such representations were false, and
                                17        continued to label its Product in a false or misleading way.
                                18   115. Defendant further knew that retailers were advertising its Product as containing
                                19        a certain amount of protein per serving, because Defendant designed,
                                20        manufactured, and affixed the product labeling to its Products before supplying
                                21        the Product to the retailers.
                                22   116. Plaintiff and the putative Class members saw, believed, and relied upon
                                23        Defendant’s representations in making the decision to purchase Defendant’s
                                24        Product.
                                25   117. As a proximate result of Defendant’s intentional misrepresentations, Plaintiff
                                26        and the putative Class members were damaged in an amount to be determined
                                27        at trial.
                                28

                                     Case #                                  22 of 26      Baumrind v. Shredz Supplements, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 23 of 25 Page ID #:23



                                 1   118. Plaintiff alleges the “who, what, when, where, and how” of the alleged
                                 2        deception by Defendant as follows:
                                 3               i.   The “who” is Defendant;
                                 4              ii.   The “what” is the representation that Defendant’s Product had 20% the
                                 5                    daily value of protein and that the Product assisted in muscle recovery;
                                 6             iii.   The “when” is the date Plaintiff purchased the Product, and the Class
                                 7                    Period of four years prior to the filing of this Complaint;
                                 8             iv.    The “where” is in Defendant’s product labeling, advertisements, and
                                 9                    online marketing; and
                                10              v.    The “how” is the allegation that Defendant did not disclose that its
                                11                    Product is missing key essential amino acids, and thus does not
                                12                    actually have 20% of the consumer’s daily value.
                                13   119. By engaging in the acts described above, Defendant is guilty of malice,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        oppression, and fraud, and Plaintiff and the putative Class are therefore entitled
                                15        to recover exemplary or punitive damages.
                                16                                      PRAYER FOR RELIEF
                                17            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
                                18   the putative Class members the following relief against Defendant:
                                19            • that this action be certified as a Class Action;
                                20            • that Plaintiff be appointed as the Class Representative;
                                21            • that Plaintiff’s attorneys be appointed as Class Counsel;
                                22            • that Defendant’s wrongful conduct be adjudged and decreed to violate the
                                23                consumer protection statutes raised herein;
                                24            • An order requiring imposition of a constructive trust and and/or
                                25                disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                26                Plaintiff and all members of the Class and to restore to the plaintiff and
                                27                members of the class all funds acquired by means of any act or practice
                                28                declared by this court to be an unlawful, fraudulent or unfair business act

                                     Case #                                    23 of 26      Baumrind v. Shredz Supplements, LLC
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 24 of 25 Page ID #:24



                                 1                or practice, in violation of laws, statutes or regulations, or constituting
                                 2                unfair competition;
                                 3            •   Distribution of any monies recovered on behalf of members of the Class via
                                 4                fluid recovery or cy pres recovery were necessary and as applicable, to
                                 5                prevent Defendant from retaining the benefits of their wrongful conduct;
                                 6            •   that Plaintiff and each of the other members of the Class recover the
                                 7                amounts by which Defendant has been unjustly enriched;
                                 8            •   A temporary, preliminary and/or permanent order for injunctive relief
                                 9                requiring Defendant to: (i) discontinue its false and/or misleading
                                10                statement/s; and (ii) undertake an immediate public information campaign
                                11                to inform members of the proposed class as to their prior practices;
                                12            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                13                herein and be required to comply with all applicable laws;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14            • Pre-judgment interests from the date of filing of this suit;
                                15            • that Plaintiff and each member of the putative Class recover their costs of
                                16                suit.
                                                                FIRST CAUSE OF ACTION FOR
                                17
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                18                        CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                19            • Actual damages, injunctive relief, restitution, and punitive damages
                                20                pursuant to Cal. Civ. Code § 1780(a); and
                                21            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
                                22                1780(d).
                                                                   SECOND CAUSE OF ACTION FOR
                                23
                                                          VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                24                            CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                25            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                26                and
                                27            • recovery of reasonably attorney’s fees pursuant to, inter alia, California
                                28                Code of Civil Procedure § 1021.5.

                                     Case #                                      24 of 26      Baumrind v. Shredz Supplements, LLC
                                                                        CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00645-JVS-KES Document 1 Filed 04/02/20 Page 25 of 25 Page ID #:25


                                                               THIRD CAUSE OF ACTION FOR
                                 1
                                                    VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                 2                       CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                 3            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                 4               and
                                 5            • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
                                 6               Code of Civil Procedure § 1021.5.
                                 7                               FOURTH CAUSE OF ACTION FOR
                                                                NEGLIGENT MISREPRESENTATION
                                 8
                                              • A judgment against Defendant for general and compensatory damages in
                                 9
                                                 an amount to be determined at trial; and
                                10
                                                                  FIFTH CAUSE OF ACTION FOR
                                11                             INTENTIONAL MISREPRESENTATION
                                12            • A judgment against Defendant for general and compensatory damages in
                                13
KAZEROUNI LAW GROUP, APC




                                                 an amount to be determined at trial;
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14            • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                15            • that Plaintiff and the members of the Class be granted any other relief the
                                16               Court may deem just and proper.
                                17                                       TRIAL BY JURY
                                18   120. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                19        America, Plaintiff is entitled to and demands a trial by jury.
                                20
                                21   Dated: April 2, 2020                          Respectfully submitted,
                                22
                                                                                   KAZEROUNI LAW GROUP, APC
                                23
                                                                                   By: s/ Abbas Kazerounian
                                24
                                                                                         ABBAS KAZEROUNIAN, ESQ.
                                25                                                       NICHOLAS BARTHEL, ESQ.
                                                                                         Attorneys for Plaintiff
                                26
                                27
                                28

                                     Case #                                   25 of 26      Baumrind v. Shredz Supplements, LLC
                                                                     CLASS ACTION COMPLAINT
